Case 2:20-cv-00136-NT Document 36 Filed 12/01/20 Page 1 of 13                    PageID #: 547




                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE


   OLYMPIA HOTEL MANAGEMENT,
   LLC, a Delaware limited liability
   company,

                      Plaintiff,
                                                    Civil Action No. 2:20-cv-00136-NT
   v.
   THE BEND HOTEL DEVELOPMENT
   COMPANY, LLC, an Illinois limited
   liability company,
                      Defendant.


                        CONSENT CONFIDENTIALITY ORDER

         The parties to this Consent Confidentiality Order have agreed to the terms of this

  Order; accordingly, it is ORDERED:

         1. Scope. All documents produced in the course of discovery, including initial

  disclosures, all responses to discovery requests, all deposition testimony and exhibits,

  materials produced by third parties pursuant to subpoenas, and other materials which may

  be subject to restrictions on disclosure for good cause and information derived directly

  therefrom (hereinafter collectively “documents”), shall be subject to this Order

  concerning confidential information as set forth below. This Order is subject to the Local

  Rules of this District and of the Federal Rules of Civil Procedure on matters of procedure

  and calculation of time periods.

         2. Form and Timing of Designation. A party may designate documents as

  confidential and restricted in disclosure under this Order by placing or affixing the words

  “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” on the document in a

  manner that will not interfere with the legibility of the document and that will permit
Case 2:20-cv-00136-NT Document 36 Filed 12/01/20 Page 2 of 13                             PageID #: 548




  complete removal of the CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

  designation. Documents shall be designated CONFIDENTIAL - SUBJECT TO

  PROTECTIVE ORDER prior to or at the time of the production or disclosure of the

  documents. The designation “CONFIDENTIAL - SUBJECT TO PROTECTIVE

  ORDER” does not mean that the document has any status or protection by statute or

  otherwise except to the extent and for the purposes of this Order.

          3. Documents Which May be Designated CONFIDENTIAL - SUBJECT TO

  PROTECTIVE ORDER. Any party to this action or third-party subpoena recipient

  may designate documents as CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                                                               1
  but only after review of the documents by an attorney or a party appearing pro se who

  has in good faith determined that the documents contain information protected from

  disclosure by statute or that should be protected from disclosure as confidential personal

  information, trade secrets, personnel records, or commercial information. The

  designation shall be made subject to the standards of Rule 11 and the sanctions of

  Rule 37 of the Federal Rules of Civil Procedure. Information or documents that are

  available in the public sector may not be designated as CONFIDENTIAL - SUBJECT

  TO PROTECTIVE ORDER.

          4. Depositions. Deposition testimony shall be deemed CONFIDENTIAL -

  SUBJECT TO PROTECTIVE ORDER only if designated as such. Such designation shall

  be specific as to the portions to be designated CONFIDENTIAL - SUBJECT TO


  1
    An attorney who reviews the documents and designates them as CONFIDENTIAL - SUBJECT
  TO PROTECTIVE ORDER must be admitted to the Bar of at least one state but need not be
  admitted to practice in the District of Maine and need not file the certification required of visiting
  lawyers by Local Rule 83.1(c) unless he/she is appearing generally in the case on behalf of a
  party. By designating documents confidential pursuant to this Order, counsel submits to the
  jurisdiction and sanctions of this Court on the subject matter of the designation.
                                                    2
Case 2:20-cv-00136-NT Document 36 Filed 12/01/20 Page 3 of 13                      PageID #: 549




  PROTECTIVE ORDER. Depositions, in whole or in part, shall be designated on the

  record as CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER at the time of the

  deposition. Deposition testimony so designated shall remain CONFIDENTIAL -

  SUBJECT TO PROTECTIVE ORDER until thirty days after delivery of the transcript by

  the court reporter. Within thirty days after delivery of the transcript, a designating party

  may serve a Notice of Designation to all parties of record as to specific portions of the

  transcript to be designated CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.

  Thereafter, those portions so designated shall be protected as CONFIDENTIAL -

  SUBJECT TO PROTECTIVE ORDER pending objection under the terms of this Order.

  The failure to serve a Notice of Designation shall waive the CONFIDENTIAL -

  SUBJECT TO PROTECTIVE ORDER designation made on the record of the deposition.

  If deposition excerpts have not been designated as confidential pursuant to this order,

  they are not to be treated as sealed documents when filed with the court.

         5. Subpoenas to Third Parties. Each party shall include a copy of this

  Protective Order with any subpoenas for documents or deposition testimony served on

  non-parties pursuant to Fed. R. Civ. P. 45.

         6. Protection of Confidential Material.

         (a) General Protections. Documents designated CONFIDENTIAL - SUBJECT

         TO PROTECTIVE ORDER under this Order shall not be used or disclosed by the

         parties, counsel for the parties or any other persons identified in ¶ 6(b) for any

         purpose whatsoever other than to prepare for and to conduct discovery and trial in

         this action, including any appeal thereof.




                                                3
Case 2:20-cv-00136-NT Document 36 Filed 12/01/20 Page 4 of 13                     PageID #: 550




        (b) Limited Third-Party Disclosures. The parties and counsel for the parties

        shall not disclose or permit the disclosure of any CONFIDENTIAL - SUBJECT

        TO PROTECTIVE ORDER documents to any third person or entity except as set

        forth in subparagraphs (1)-(6). Subject to these requirements, the following

        categories of persons may be allowed to review documents that have been

        designated CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER:

               (1) Counsel. Counsel for the parties and employees of counsel who have

               responsibility for the preparation and trial of the action;

               (2) Parties. Parties and employees of a party to this Order.

               (3) Court Reporters and Recorders. Court reporters and recorders

               engaged for depositions;

               (4) Contractors. Those persons specifically engaged for the limited

               purpose of making copies of documents or organizing or processing

               documents but only after each such person has completed the certification

               contained in Attachment A, Acknowledgment of Understanding and

               Agreement to Be Bound.

               (5) Consultants and Experts. Consultants, investigators, or experts

               (hereinafter referred to collectively as “experts”) employed by the parties

               or counsel for the parties to assist in the preparation and trial of this action

               but only after such persons have completed the certification contained in

               Attachment A, Acknowledgment of Understanding and Agreement to Be

               Bound; and




                                              4
Case 2:20-cv-00136-NT Document 36 Filed 12/01/20 Page 5 of 13                   PageID #: 551




               (6) Others by Consent. Other persons only by written consent of the

               producing party or upon order of the Court and on such conditions as may

               be agreed or ordered. All such persons shall execute the certification

               contained in Attachment A, Acknowledgment of Understanding and

               Agreement to Be Bound.

        (c) Control of Documents. Counsel for the parties shall make reasonable efforts

        to prevent unauthorized disclosure of documents designated as CONFIDENTIAL

        - SUBJECT TO PROTECTIVE ORDER pursuant to the terms of this Order.

        Counsel shall maintain the originals of the forms signed by persons

        acknowledging their obligations under this Order for a period of six years from

        the date of signing.

        (d) Copies. Prior to production to another party, all copies, electronic images,

        duplicates, extracts, summaries or descriptions (hereinafter referred to collectively

        as “copies”) of documents designated as CONFIDENTIAL - SUBJECT TO

        PROTECTIVE ORDER under this Order, or any individual portion of such a

        document, shall be affixed with the designation “CONFIDENTIAL - SUBJECT

        TO PROTECTIVE ORDER” if the word does not already appear on the copy.

        All such copies shall thereafter be entitled to the protection of this Order. The

        term “copies” shall not include indices, electronic databases or lists of documents

        provided these indices, electronic databases or lists do not contain substantial

        portions or images of the text of confidential documents or otherwise disclose the

        substance of the confidential information contained in those documents.




                                              5
Case 2:20-cv-00136-NT Document 36 Filed 12/01/20 Page 6 of 13                    PageID #: 552




         7. Filing of CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

  Documents. Before any document marked as CONFIDENTIAL - SUBJECT TO

  PROTECTIVE ORDER is filed with the Clerk the party filing the document shall make

  reasonable efforts to ensure that the document is protected from public disclosure or has

  been redacted to remove nonessential confidential information. The filing party shall

  first consult with the party which originally designated the document as

  CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER to determine whether, with

  the consent of that party, a redacted document may be filed with the Court not under seal.

  Where agreement is not possible or adequate, a confidential document may be

  electronically filed under seal only in accordance with Local Rule 7A. Other than

  motions to seal and memoranda governed by Local Rule 7A, if the confidential contents

  of CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER documents are

  incorporated into memoranda or other pleadings filed with the court, counsel shall

  prepare two versions of the pleadings, a public and a confidential version. The public

  version shall contain a redaction of the contents of CONFIDENTIAL - SUBJECT TO

  PROTECTIVE ORDER documents and shall be filed with the Clerk. The confidential

  version shall be a full and complete version of the pleading, including any exhibits which

  the party maintains should be under seal and shall be filed with the Clerk attached to a

  motion to seal filed in accordance with Local Rule 7A. The public version shall plainly

  indicate the exhibits (both by number and description of the exhibit) that have been filed

  under seal with the confidential version. In the event the confidential exhibit must be

  filed under seal because the parties cannot reach agreement on redaction, the filing party,

  if not the party seeking to maintain confidentiality status, shall describe the document and



                                               6
Case 2:20-cv-00136-NT Document 36 Filed 12/01/20 Page 7 of 13                     PageID #: 553




  give it an Exhibit Number, indicating that it will be filed separately under seal by the

  opposing party. The party seeking to maintain confidential status shall file a motion to

  seal in accordance with Local Rule 7A within 3 business days of the filing of the

  opposing party’s pleading. Failure to file a timely motion to seal could result in the

  pleading/exhibit being unsealed by the court without further notice or hearing.

         8. No Greater Protection of Specific Documents. No party may withhold

  information from discovery on the ground that it requires protection greater than that

  afforded by this Order unless the party moves for an order providing such special

  protection.

         9. Challenges by a Party to Designation as Confidential. Any

  CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER designation is subject to

  challenge by any party or third party (hereafter “party”). The following procedure shall

  apply to any such challenge.

         (a) Objection to Confidentiality. Within 30 days of the receipt of any document

         designated CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER or of the

         refusal to produce a document on the ground of such designation, a party may

         serve upon the designating party an objection to the designation. The objection

         shall specify the documents to which the objection is directed and shall set forth

         the reasons for the objection as to each document or category of documents.

         CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER documents to which

         an objection has been made shall remain CONFIDENTIAL - SUBJECT TO

         PROTECTIVE ORDER until designated otherwise by waiver, agreement or order

         of the Court.



                                                7
Case 2:20-cv-00136-NT Document 36 Filed 12/01/20 Page 8 of 13                   PageID #: 554




         (b) Obligation to Meet and Confer. The objecting party and the party which

         designated the documents to which objection has been made shall have fifteen

         (15) days from service of the objection to meet and confer in a good faith effort to

         resolve the objection by agreement. If agreement is reached confirming or

         waiving the CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

         designation as to any documents subject to the objection, the designating party

         shall serve on all parties a notice specifying the documents and the nature of the

         agreement.

         (c) Obligation to File Motion. If the parties cannot reach agreement as to any

         documents designated CONFIDENTIAL - SUBJECT TO PROTECTIVE

         ORDER, for the purpose of discovery, the designating party shall file within

         30 days of the service of the objection a motion to retain the CONFIDENTIAL -

         SUBJECT TO PROTECTIVE ORDER designation. The moving party has the

         burden to show good cause for the CONFIDENTIAL - SUBJECT TO

         PROTECTIVE ORDER designation. The failure to file the motion waives the

         CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER designation of

         documents to which an objection was made, but the fact that the parties have

         agreed that the document will remain confidential for all purposes other than use

         in court does not mean that the item will necessarily be ordered sealed by the

         Court, even in the absence of objection by the opposing party.

         10. Action by the Court. Applications to the Court for an order relating to

  documents designated CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER shall

  be by motion under Local Rule 7. Nothing in this Order or any action or agreement of a



                                              8
Case 2:20-cv-00136-NT Document 36 Filed 12/01/20 Page 9 of 13                        PageID #: 555




  party under this Order limits the Court’s power to make orders concerning the disclosure

  of documents produced in discovery or at trial.

         11. Use of Confidential Documents or Information at Trial. A party which

  intends to present or which anticipates that another party may present at trial

  CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER documents or information

  derived therefrom shall identify the issue, not the information, in the pretrial

  memorandum. The Court may thereafter make such orders as are necessary to govern the

  use of such documents or information at trial.

         12. Obligations on Conclusion of Litigation.

         (a) Order Remains in Effect. Unless otherwise agreed or ordered, this Order

         shall remain in force after dismissal or entry of final judgment not subject to

         further appeal.

         (b) Destruction of CONFIDENTIAL - SUBJECT TO PROTECTIVE

         ORDER Documents. Within thirty days after dismissal or entry of final

         judgment not subject to further appeal, all documents treated as CONFIDENTIAL

         - SUBJECT TO PROTECTIVE ORDER under this Order, including copies as

         defined in ¶ 6(d), shall be destroyed by the receiving party unless the document

         has been offered into evidence or filed without restriction as to disclosure.

         Notwithstanding the above requirement to destroy documents, counsel may retain

         attorney work product, including an index which refers or relates to information

         designated CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER, so long as

         that work product does not duplicate verbatim substantial portions of the text or

         images of confidential documents. This work product shall continue to be



                                                9
Case 2:20-cv-00136-NT Document 36 Filed 12/01/20 Page 10 of 13                    PageID #: 556




          CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER under this Order. An

          attorney may use his or her work product in a subsequent litigation provided that

          its use does not disclose or use CONFIDENTIAL - SUBJECT TO PROTECTIVE

          ORDER documents.

          (c) Deletion of Documents Filed under Seal from ECF System. Filings under

          seal shall be deleted from the ECF system only upon order of the Court.

          13. Order Subject to Modification. This Order shall be subject to modification

   by the Court on its own motion or on motion of a party or any other person with standing

   concerning the subject matter. Motions to modify this Order shall be served and filed

   under Local Rule 7.

          14. No Prior Judicial Determination. This Order is entered based on the

   representations and agreements of the parties and for the purpose of facilitating

   discovery. Nothing herein shall be construed or presented as a judicial determination that

   any documents or information designated CONFIDENTIAL - SUBJECT TO

   PROTECTIVE ORDER by counsel or the parties is subject to protection under

   Rule 26(c) of the Federal Rules of Civil Procedure or otherwise until such time as the

   Court may rule on a specific document or issue.

          15. Persons Bound. This Order shall take effect when entered and shall be

   binding upon all counsel and their law firms, the parties, and persons made subject to this

   Order by its terms.

          So Ordered.

          Dated: December 1, 2020.               /s/ John H. Rich III
                                                 John H. Rich III
                                                 U.S. Magistrate Judge



                                               10
Case 2:20-cv-00136-NT Document 36 Filed 12/01/20 Page 11 of 13      PageID #: 557




   WE SO MOVE                         WE SO MOVE/CONSENT
   and agree to abide by the          and agree to abide by the
   terms of this Order                terms of this Order

   /s/ Nolan L. Reichl                /s/ Aaron P. Burns
   Nolan L. Reichl                    Aaron P. Burns
   Pierce Atwood LLP                  Pearce, Dow & Burns, LLP
   Merrill’s Wharf                    2 Monument Square, Ste. 901
   254 Commercial Street              PO Box 108
   Portland, ME 04101                 Portland, ME 04112

   Counsel for Plaintiff

   Dated: November 30, 2020           James L. Oakley
                                      Zachary R. Clark
                                      TAFT STETTINIUS & HOLLISTER LLP
                                      111 East Wacker Drive, Ste. 2800
                                      Chicago, Illinois 60601
                                      Tel: (312) 527-4000
                                      joakley@taftlaw.com
                                      zclark@taftlaw.com

                                      Counsel for Defendant

                                      Dated: November 30, 2020




                                     11
Case 2:20-cv-00136-NT Document 36 Filed 12/01/20 Page 12 of 13                      PageID #: 558




                                        ATTACHMENT A

                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE


    OLYMPIA HOTEL MANAGEMENT,
    LLC, a Delaware limited liability
    company,
                                                      Civil Action No. 2:20-cv-00136-NT
                           Plaintiff,
    v.
    THE BEND HOTEL DEVELOPMENT
    COMPANY, LLC, an Illinois limited
    liability company,
                       Defendant.


                                ACKNOWLEDGMENT AND
                                AGREEMENT TO BE BOUND

           The undersigned hereby acknowledges that he/she has read the Confidentiality

   Order dated December 1, 2020, in the above-captioned action and attached hereto,

   understands the terms thereof, and agrees to be bound by its terms. The undersigned

   submits to the jurisdiction of the United States District Court for the District of Maine in

   matters relating to the Confidentiality Order and understands that the terms of the

   Confidentiality Order obligate him/her to use documents designated CONFIDENTIAL -

   SUBJECT TO PROTECTIVE ORDER in accordance with the Order solely for the

   purposes of the above-captioned action, and not to disclose any such documents or

   information derived directly therefrom to any other person, firm or concern.

           The undersigned acknowledges that violation of the Confidentiality Order may

   result in penalties for contempt of court.



   Name:          ______________________________________

                                                12
Case 2:20-cv-00136-NT Document 36 Filed 12/01/20 Page 13 of 13   PageID #: 559




   Job Title:   ______________________________________

   Employer:    ______________________________________

   Business Address:   ___________________________

                       ___________________________

                       ___________________________



   Date: _________________ ___________________________
                                 Signature




                                        13
